                        UNITED STATES DISTRICTCOURT
                 EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

MICHAEL PARKE                                :
                                             :
                              Plaintiff,     :       NO. 2:20-cv-04487-ER
                                             :
               v.                            :
                                             :
TRANS UNION, LLC                             :       JURY TRIAL DEMANDED
                                             :
                              Defendant.     :
                                             :

                                  AMENDED COMPLAINT

   1.       This is an action for actual, statutory, compensatory and punitive damages, costs, and

attorney’s fees pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act).

                                  JURISDICTION AND VENUE

   2.       Jurisdiction of this Honorable Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C.

§1331.

   3.       Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because Defendant

in this matter resides in the Commonwealth of Pennsylvania, as defined under 28 U.S.C.

§1391(c)(2).

                                             PARTIES

   4.       Plaintiff is a natural person and a “consumer,” as that term is defined by 15 U.S.C. §

1681a(c).

    5.       Defendant, Trans Union, LLC, is a For-Profit Limited Liability Company registered

   to do business in Pennsylvania and with a registered agent in Pennsylvania. Defendant is a

“consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f), and engaged in the business of

  assembling, evaluating, and disbursing information concerning consumers for the purpose of



                                                 1
         furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d), to third parties.

                                    FACTUAL ALLEGATIONS

   6.       Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   7.       Defendant Trans Union is reporting Plaintiff’s Fedloan account number 0002 on

Plaintiff’s Trans Union credit report.

   8.       Plaintiff’s debt with Fedloan arose from a school loan. Fedloan closed the account on

or about 11/14/2016. Plaintiff’s payment obligations to Fedloan ceased.

   9.       The tradeline was updated to reflect a $0 balance when the account was closed on

11/14/2016.

   10.      According to Plaintiff’s TransUnion Investigation Results dated 09/15/2018,

Plaintiff’s Fedloan account was closed with a $0 balance on or about 11/14/2016. Despite the

Fedloan account being closed with a $0 balance on or around 11/14/2016, Fedloan continued to

report an erroneous pay status of “Account 120 Days Past Due Date” for the above-listed account

on Plaintiff’s Trans Union investigation results dated 09/15/2018. It is impossible and incorrect

for an account that is closed with a “0” balance as of to still be reporting as 120 days past due as

of 09/15/2018. Not only is the Fedloan account false on the face of the credit report but this

reporting is extremely misleading because it makes it look like the Plaintiff is still late on this

account that was previously closed with a $0 balance. In addition to being inaccurate, this reporting

misleads the credit scoring algorithms used by the lending industry and thus lowers credit scores

and further damages Plaintiff’s creditworthiness and credit reputation.

   11.      The pay status is a significant data field that represents the current condition of the

account. The data field works independently of the other data fields in the reporting tradeline and



                                                 2
is critical in maintaining accurate reporting. The account is inaccurately reporting that Plaintiff is

currently 120 days past due on an account that has a $0 balance. Plaintiff’s financial obligations

that were once due to Fedloan has ceased. On 11/14/2016 when the account actually closed, the

“pay status” data field should have been reported as “closed.” Instead of reporting the account as

currently 120 days past due, the correct reporting would have reported the pay status as “closed”.

To report the account as currently 120 days past due date is reporting as if the account is a very

recent delinquency, which it is not. Recent delinquencies are more damaging than older

delinquencies because they are weighed heavier in determining credit scores. Because the “pay

status” acts independently from the other information, the inaccurate reporting of 120 days past

due is reporting as if Plaintiff is currently late on payments to Fedloan even if those late payments

are $0. Listing a debt with a $0 balance owed as past due is nonsensical. If no balance is owed, the

consumer cannot be late paying the balance; the pay status must report as “closed”. By continuing

to report a balance, however, lenders believe that the consumer is currently late, which negatively

reflects on consumers’ credit repayment history, their financial responsibility as a debtor, and their

credit worthiness/reputation.

     12.   Plaintiff disputed the inaccurate late pay status on their Fedloan account through a

dispute letter sent to Trans Union.

     13.   Trans Union did not follow reasonable procedures to assure maximum possible

accuracy, and have been reporting false and inaccurate information even after they knew or should

have known the information was incorrect.

     14.   Trans Union did not provide a good faith investigation into the disputed pay status of

the Fedloan account. Trans Union did nothing more than parrot inaccurate data from Fedloan in

their investigation.



                                                  3
     15.      Based upon information and belief, Trans Union received Plaintiff’s dispute and

transmitted the dispute to Fedloan, triggering the investigations duties for Trans Union and

Fedloan. Trans Union failed. Had Trans Union conducted a good faith investigation, they would

have discovered that the reporting of a late pay status for a $0 balance account is nonsensical and

wrong. Instead, Trans Union verified the erroneous trade line displaying the late pay status.

     16.      Fedloan continues to report, and Trans Union continue to allow Fedloan to report, a

pay status indicating that the debt is currently late.

                             COUNT I
 TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681e(b) OF THE FAIR CREDIT
                          REPORTING ACT

    17.       Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    18.       Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff, as that term is used and defined

under 15 U.S.C. § 1681a.

    19.       Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

    20.       Trans Union negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the

fact that upon information and belief, Trans Union allowed Fedloan to report a pay status as

actively delinquent despite a $0 balance indicated on the trade line.

    21.       Trans Union is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy.



                                                   4
   22.        Plaintiff’s Fedloan account was closed with a $0 balance, but Trans Union continues

to report the account with a late/past due status. If Trans Union had reasonable procedures, they

would not allow an account to report as though the account is currently past due, with a “$0”

balance. This account is reporting as though the Plaintiff is currently past due each month. With

this type of reporting, Plaintiff will never be able to make their account current. Trans Union lacks

the procedures to avoid such faulty reporting. Trans Union knows that this account was paid,

however, they continue to report a current status as past due.

   23.        As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

and embarrassment.

   24.        Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual,

compensatory and statutory damages, and punitive damages in an amount to be determined by the

jury pursuant to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Trans Union

was negligent, which entitles Plaintiff to recover damages under 15 U.S.C. § 1681o.

                                  COUNT II
     TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681i(a)(1)(A) & 15 U.S.C.
             §1681i(a)(5) OF THE FAIR CREDIT REPORTING ACT

   25.        Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   26.        Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.

   27.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.



                                                   5
   28.     Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) & 15 U.S.C.

§1681i(a)(5) for failing to conduct a good faith investigation and failing to permanently delete or

modify in accurate information after receiving Plaintiff’s dispute. Plaintiff requested that Trans

Union reinvestigate the inaccurate reporting of the current pay status on their Fedloan account via

detailed and thorough dispute letter specifically disputing the inaccurate current “Pay Status:

Account 120 Days Past Due”.

   29.     Trans Union did not conduct a good faith and reasonable investigation and failed to

permanently delete or modify the inaccurate information after receiving Plaintiff’s dispute. If they

had, they would have discovered that Fedloan was reporting an incorrect historical pay status to

them instead of an accurate current pay status. All the information Trans Union needed to

determine this was in its own records and files. Trans Union failed in its duties under the Fair

Credit Reporting Act and has not conducted its own independent investigation into Plaintiff’s

dispute of the Fedloan account. Trans Union simply parroted data from Fedloan. Trans Union did

nothing more than to simply regurgitated data from Fedloan.

   30.     The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have thoroughly investigated the issues, they would have

determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted a reasonable and good faith investigation

they would have corrected or deleted the Plaintiff’s account that is inaccurate and misleading.




                                                 6
   31.     As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

and embarrassment.

   32.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Trans Union was negligent,

which entitles Plaintiff to recover damages under 15 U.S.C. § 1681o.

   33.     Plaintiff has suffered actual harm due to Trans Union still reporting the negative

tradeline provided by Fedloan on Plaintiff’s Trans Union report even though Trans Union was put

on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

   34.     At all times pertinent, Defendant was acting by and through their agents, servants,

and/or employees who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of the Defendant herein.

   35.     At all times pertinent, the conduct of the Defendant, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of the Plaintiff herein.

                                       PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant based on the following requested relief:

   a. Actual and compensatory damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and



                                                  7
e. Such other and further relief as may be necessary, just and proper.

Dated: December 23, 2020

                                 Respectfully submitted,


                                 /s/Dennis McCarty
                                 Dennis McCarty (pro hac vice)
                                 ATTORNEY FOR PLAINTIFF
                                 Mississippi Bar No. 102733
                                 Supreme Court of the United States Bar No. 302174
                                 Federal Bar No. 993800
                                 2931 Ridge Rd.
                                 Suite 101 #504
                                 Rockwall, TX 75032
                                 Telephone: 817-704-3375
                                 Fax (817) 887-5069
                                 dennismccartylaw@gmail.com

                                 Gary Schafkopf, PA Bar No. 83362
                                 Hopkins Schafkopf, LLC
                                 Bala Cynwyd, PA 19004
                                 T: 610-664-5200
                                 gschafkopf@gmail.com

                                 /s/ Matthew B. Weisberg
                                 Matthew B. Weisberg, Esquire
                                 PA Attorney ID #: 85570
                                 7 S. Morton Avenue
                                 Morton, PA 19070
                                 (610) 690-0801
                                 (610) 690-0880 – Fax
                                 mweisberg@weisberglawoffices.com
                                 Attorneys for Plaintiff




                                            8
